Citation Nr: 0837813	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for 
service connection for PTSD.

The record reflects that, in an August 1978 rating decision, 
service connection was denied for a nervous condition.  In 
that text of that decision, the RO explained that the veteran 
had been diagnosed with schizophrenia, but the RO also 
concluded that the disability was not related to military 
service.  The veteran did not appeal that determination and 
the decision became final.  

The United States Court of Appeals for the Federal Circuit 
has held that a claim based on the diagnosis of a new mental 
disorder states a new claim when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement.  See Boggs v. Peake, No. 2007-7137 (Fed. 
Cir. Mar. 26, 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  Therefore, as a diagnosis of PTSD was not of record 
or considered by the RO at the time of the August 1978 
decision, the claim currently on appeal is considered a new 
claim, and should be adjudicated on a de novo basis.

However, as will be discussed in greater detail below, there 
is substantial medical evidence of record, which was obtained 
during the course of the present appeal, which reflects that 
the veteran continues to suffer from schizophrenia.  The 
Board has considered whether any of the statements submitted 
by the veteran or his representative throughout the current 
appeal reflect the intent or desire to reopen the previously 
denied claim of service connection.  However, statements 
submitted by the veteran and his representative clearly and 
consistently reflect the desire to obtain service connection 
for PTSD only, and not for schizophrenia.  Consequently, the 
Board finds no indication of any kind that the veteran is 
seeking to reopen his previously denied claim, and, 
therefore, no such claim will be referred to the RO or 
further discussed herein.  Of course, the veteran is always 
free to file such a claim directly with the RO if he so 
wishes.



FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran has PTSD related to military service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.305(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In essence, the Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date of the award of benefits will be assigned if service 
connection was awarded.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated January 
2004, April 2005, January 2006, and March 2006.  The RO 
informed the appellant of the types of evidence needed in 
order to substantiate his claim for service connection; the 
division of responsibility between the appellant and VA for 
obtaining the required evidence; and requested that the 
appellant provide any information or evidence in his 
possession that pertained to such claim.  The record also 
reflects that he was provided a PTSD questionnaire, which he 
completed and returned, in an effort to assist him in 
substantiating the occurrence of an in-service stressor.  The 
veteran was further advised as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 
3.159(b).  Although not all of these notice letters were 
provided prior to the initial adjudication of his claim, the 
record reflects that his claim was readjudicated in a 
Supplemental Statement of the Case following the issuance of 
the final notice letter; thus, any error as to the timeliness 
of notice was not prejudicial.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, VA medical center 
(VAMC) treatment records, VA health care system treatment 
records, and a VA examination report dated May 2005.  
Additionally, the claims file contains the veteran's 
statements in support of his claim. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is unrelated to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressor.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

However, if the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see 
also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007).  
Otherwise, the law requires verification of a claimed 
stressor.

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
veteran to establish service connection with lay testimony 
alone.  Rather, the statute relaxes the evidentiary 
requirements for proving certain events alleged to have 
occurred during service when there is no official record.  It 
cannot be used to etiologically link the alleged service 
event to a current disability.  Gregory v. Brown, 8 Vet. App. 
563, 567 (1996).

III. Analysis

The veteran is currently seeking service connection for PTSD 
as a result of an in-service stressor event.  Specifically, 
he claims that while serving in Vietnam, he was ambushed 
numerous times, involved in several firefights, in which he 
witnessed people being mutilated and killed, and was wounded 
by shrapnel from a mortar shell explosion.

The Board notes that the veteran's DD 214 clearly shows that, 
in addition to various other medals, he was awarded the 
Purple Heart.  The Board thus concedes the veteran's combat 
service, and all of his claimed in-service stressors are 
presumed to have occurred.

As stated above, however, in order to establish service 
connection for PTSD, the veteran must have a current 
diagnosis of PTSD directly related to his in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2007).  With respect to 
the first, or "current disability" requirement, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability, there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability."); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

In this case, although the veteran is shown to have 
participated in combat in service, the Board concludes that 
the preponderance of the evidence is against finding that the 
veteran has a current diagnosis of PTSD related to that 
service.  In essence, the greater weight of the evidence 
shows that the veteran does not meet the criteria for a 
diagnosis of PTSD, and that his current psychiatric 
symptomatology is attributable to a diagnosis of 
schizophrenia.  In reaching this conclusion, the Board found 
the most probative evidence to be the report of a VA 
compensation and pension examination conducted in May 200, 
which shows that he currently does not meet the criteria for 
a diagnosis but does meet the criteria for a diagnosis of 
schizophrenia; as well as reports of numerous mental health 
examinations conducted since 1978, which reflect a long 
history of periodic treatment for either paranoid 
schizophrenia or schizo-affective disorder.

In this regard, the Board notes that the veteran's March 1964 
service enlistment examination report is negative for any 
psychological, psychiatric or other abnormalities.  While the 
service treatment records show that he was treated for 
multiple wounds incurred when an enemy mortar shell exploded 
during an ambush, he neither complained of, sought treatment 
for, nor was diagnosed with any mental disorder during 
service.  And, with the exception of multiple scars, the 
veteran's June 1967 service separation examination report 
indicates normal findings of all systems.   

Post-service treatment records show that the veteran was 
first diagnosed with a mental disorder in February 1978, when 
he was hospitalized for 21 days after overdosing on 
medication.  He said that he had been depressed since 
Vietnam, but especially after his wife left him in 1965.  He 
claimed that he heard voices and felt that people were trying 
to conspire against him.  He was diagnosed with 
schizophrenia, paranoid type (for which service connection 
was later denied by the RO, as discussed in the 
Introduction). 

Private treatment notes from June 1983 also reflect diagnoses 
of schizophrenia.  VAMC treatment notes from April 1990 
through September 1991 show that the veteran made several 
visits to a VAMC mental health clinic for counseling.  
Throughout that time, he was consistently diagnosed with 
bipolar affective disorder.  During a VAMC behavioral health 
examination in December 1999, the veteran said that he had 
been sleeping and eating well.  He denied having 
hallucinations or delusional ideas.  The examiner noted that 
he was oriented, alert and coherent, with no psychotic overt 
features.  He was diagnosed with schizophrenia, residual.

During a VAMC mental health examination in November 2000, the 
veteran was diagnosed with schizoaffective disorder, 
hypomanic, a condition where symptoms of a mood disorder and 
symptoms of schizophrenia are both present.  In August 2003, 
shortly before applying for service connection for PTSD, the 
veteran underwent a VAMC PTSD evaluation by a licensed social 
worker.  The examiner noted that he was casually dressed with 
fair hygiene, was alert, aware and oriented, and had goal-
directed speech with an appropriate rate and tone.  His 
memory appeared to be intact, and his insight and judgment 
were fair.  The examiner noted a diagnosis of rule out PTSD, 
explaining that it was premature to make a diagnosis at that 
time.  

In September 2003, the veteran returned for a second PTSD 
evaluation by that same social worker.  After discussing his 
military experiences and mental health history, the examiner 
said that it was difficult to make a diagnosis, given the 
veteran's diagnosis of schizoaffective disorder.  While the 
examiner found that the veteran had apparently undergone 
serious trauma during service, and endorsed some of the 
symptoms of PTSD, the veteran told him that some of his 
behaviors that were indicative of PTSD were actually present 
before military service.  Based on his evaluation, the 
examiner concluded that the veteran did not have an acute 
problem, and stated that further evaluation and possible 
psychological testing would be beneficial.  

The veteran returned for another evaluation in October 2003 
by that social worker.  During the evaluation, the examiner 
asked the veteran if he felt that he needed treatment for 
PTSD; he said that he did not.  After discussing his symptoms 
in comparison to the manifestations of PTSD, the examiner 
noted a diagnosis of schizoaffective disorder, rule out PTSD.

During a VAMC PTSD screening in February 2004, the veteran 
told a VA psychiatrist that he had experienced nightmares 
and/or uncontrolled thoughts about his traumatic experiences.  
However, when asked if he tried hard not to think about it, 
or went out of his way to avoid it, he said that he did not.  
He also said that he was not hypervigilent, was not easily 
startled, and did not feel numb or detached from others.  
Based on these answers, it was determined that the veteran 
was negative for PTSD.  He also indicated that he did not 
have sleep problems, and had no difficulties with memory, 
self-esteem, personal, family, or work relationship, or the 
ability to cope with stress.  Results of a subsequent PTSD 
screening in April 2005 were substantially similar, except 
that he denied nightmares at that time.  

In May 2005, the veteran underwent a VA PTSD evaluation in 
conjunction with his application for service connection.  The 
veteran began by telling the examiner that he had 
hospitalized numerous time for schizophrenia and bipolar 
disorder, and had been hospitalized the previous month for 
depression, suicidality, paranoid schizophrenia and 
delusions.  He said that he began experiencing intermittent 
vivid memories, flashbacks and nightmares about Vietnam since 
the war, but did not receive any treatment during service.  
Although he denied having hallucinations, he admitted to 
having paranoid thoughts, including believing that he was 
being followed by the police, and that his neighbors were 
trying to kill him by pumping carbon monoxide into his 
apartment.  He also claimed that he thought people were 
stealing from him.  He denied having current suicidal or 
homicidal ideations, intent, or plans.  It was noted that the 
veteran had recently been placed in a group residential home 
because he was unable to fully take care of himself.  During 
the evaluation, the VA examiner noted that the veteran was 
pleasant and cooperative, although he appeared to have some 
thought blocking, as it took him a long time to answer 
questions.  He had good grooming and hygiene, and was alert 
and oriented to place and time, but did not know the day of 
the week.  The examiner described his mood as being "o.k.," 
although depressed and anxious at times, and said that he had 
a very restricted affect with limited insight and judgment 
due to his "psychiatric condition," which he said included 
schizoaffective disorder, paranoid schizophrenia and bipolar 
disorder.  (See VA psychiatric evaluation, May 2005.)  The 
veteran's speech was relevant and logical, although non-
spontaneous, and with very limited answers.  The examiner 
noted that he displayed no obsessive or ritualistic behavior, 
claimed to have no history of panic attacks, and said that he 
slept well.  The examiner found that based on his military 
experiences, the veteran met the PTSD criteria for a 
stressor.

With regard to specific PTSD symptoms, the examiner noted 
that the veteran had manifestations of trauma and re-
experiencing, in the form of recurrent, intrusive thoughts, 
dreams, nightmares, flashbacks and vivid memories.  The 
veteran said that he avoided discussing and dwelling on 
Vietnam because it brought on more nightmares, but denied 
having sleep disturbances and problems with temper and 
hypervigilance.  The examiner determined that no psychometric 
testing was necessary at that time. 

Based on his evaluation, as well as a complete review of the 
veteran's claims folder, including his service and post-
service treatment records, the examiner concluded that 
although the veteran displayed some PTSD symptoms, he did not 
manifest enough symptoms to meet the DSM-IV criteria for a 
diagnosis of PTSD.  He diagnosed the veteran with 
schizoaffective disorder, bipolar-type by history.  He opined 
that his symptoms of schizoaffective disorder, paranoid 
schizophrenia and delusions were much more prominent, and 
that the schizoaffective disorder symptoms overshadowed his 
PTSD symptoms.  He also found that it was the veteran's 
longstanding schizoaffective disorder that caused him to have 
been unemployed for the past 15 years, and affected his 
ability for social and occupational functioning.  He 
specifically indicated that substance abuse was not 
responsible for the impairment in the veteran's psychosocial 
adjustment, and noted that there were no pre-trauma risk 
factors that would have rendered the veteran vulnerable to 
develop PTSD subsequent to trauma exposure.

In May 2006, the veteran submitted a medical treatment record 
showing the results of an April 2006 PTSD screening at the VA 
Illiana health care system.  The report indicated that the 
veteran was being seen because his sister wanted him 
evaluated for PTSD.  The examiner found that the veteran 
manifested many symptoms of PTSD, including intrusive 
thoughts and dreams, avoidance and hyperarousal symptoms.  
Based on these findings, the examiner diagnosed the veteran 
with chronic PTSD and schizophrenic disorder.  This 
evaluation was conducted by the same licensed social worker 
who had evaluated the veteran for PTSD in 2003.

Shortly thereafter, in July 2006, the veteran underwent a 
psychiatric evaluation by the same VA psychiatrist who found 
him negative for PTSD during the February 2004 screening.  
That psychiatrist noted that the veteran's sister wanted him 
evaluated for PTSD.  The psychiatrist found that he appeared 
to have PTSD along with his schizophrenia and that medication 
seemed to be helping him to some degree.  The examiner noted 
Axis 1 diagnoses of schizo-affective disorder and 
"possible" PTSD.

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
knowledge and skill in analyzing the data, and his medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Whether a physician provides 
a basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

As noted, the Board concludes that the greater weight of 
probative evidence is against finding that the veteran meets 
the criteria for a diagnosis of PTSD.  In particular, the 
Board finds the most probative of these examinations to be 
the May 2005 VA PTSD examination, as the examiner's opinion 
that the veteran's schizoaffective disorder symptoms 
overshadowed his PTSD, and that he did not manifest the 
symptomatology required for a diagnosis of PTSD, was based on 
a detailed rationale, an interview and mental status 
examination, and review of the veteran's complete service and 
medical treatment records.  This opinion was consistent the 
veteran's long, documented history of schizophrenia, the 
negative PTSD screenings in 2004 and 2005, and the results of 
several evaluations conducted throughout 2003 in which it was 
noted that the veteran had endorsed some symptoms of PTSD, 
but did not warrant a diagnosis of PTSD.  

The Board has considered the opinion of the licensed social 
worker who found that the criteria for a diagnosis of PTSD 
were met in an April 2006 evaluation.  However, this was the 
same examiner who was reluctant to offer such finding during 
the several screenings in 2003, and the examiner gave no 
indication during the 2006 evaluation that he was aware of 
having previously been reluctant to do so on several 
occasions.  Given the inconsistency between his findings in 
2006, and the previous ones offered in 2003, the Board places 
very little probative weight on the most recent report.

The Board has also considered the July 2006 record indicating 
that he was found to have "possible" PTSD by a VA 
psychiatrist.  However, this psychiatrist also made no 
attempt to reconcile this finding with her previous negative 
screening in 2004.  For this reason, and given the clearly 
equivocal nature of the diagnosis in 2006, the Board finds 
the 2006 record to be of little probative value.  

The Board has also considered the arguments of the veteran's 
accredited representative, who challenged the May 2005 VA 
psychiatrist's conclusion that the veteran did not have 
"full blown PTSD," essentially arguing that such a clinical 
diagnosis does not exist.  The representative also pointed to 
the examiner's explanation that the veteran's schizophrenia 
symptoms overshadowed his PTSD symptoms, apparently arguing 
that this statement suggests that the examiner did believe 
that the veteran has PTSD.  However, having reviewed the 
entire report, the Board disagrees.  It is clear that the 
examiner did acknowledge the veteran's combat history and the 
existence of some symptoms consistent with PTSD, but the 
examiner also noted that several symptoms consistent with 
PTSD were not present.  The examiner also took into account 
the fact that the veteran had previous diagnoses of paranoid 
schizophrenia, schizo-affective disorder, and bipolar 
disorder, and the fact that he currently still had psychotic 
symptoms of paranoid delusions.  While the representative 
sees the opinion as contradictory at times, the Board 
believes that the examiner was merely taking into account 
factors that weighed both for and against rendering a 
diagnosis of PTSD, and ultimately finding that more factors 
weighed against.

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  In this case, while there is 
certainly probative evidence weighing both for and against 
the claim, the Board finds that the greater weight of the 
probative evidence is against.  While the Board is 
sympathetic to the veteran's sincere belief that he has PTSD 
as the result of his active duty service, the greater weight 
of competent medical evidence of record does not support this 
contention.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of service 
connection for PTSD.  The benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as 
there is not an approximate balance of evidence.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


